Title: From John Adams to the Comte de Vergennes, 21 March 1780
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Paris March 21st. 1780 Hotel de Valois Rue de Richelieu
     
     In the letter which you did me the honour to write me the 24th. of February your Excellency proposed that the principal object of my Mission shou’d be inserted in the Gazette of France, when it shou’d make mention of my presentation to the King and Royal Family. In the answer to this letter which I had the honour write on the 25th. of February, I informed your Excellency that I shou’d not think myself at liberty to make any publication of my powers to treat of Peace, untill they shou’d have been announced in the Gazette.
     It was on the 7th. of March, that I had the honour to be presented to the King and Royal Family, but no notice has been taken of it in the Gazette of France. Whether this omission is accidental, or whether it is owing to any alteration in your Excellency’s sentiments, I am not able to determine. Your Excellency will excuse the trouble I give you upon this occasion, as it arises wholly from a desire to be able at all times, to render an account to my Sovereign, of the motives and reasons of my own conduct. I have the honour to be with the most perfect consideration your Excellency’s most obedient and most humble Servant,
     
      John Adams
     
    